Title: From George Washington to Major General Horatio Gates, 20 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters Fredericksbg 20th October 1778
          
          Since I wrote to you last I have recd accounts from New York which I think may be depended upon that the greatest part if not the whole of that Garrison are upon the point of embarking. A considerable number had embarked. Upwards of one hundred sail of square rigged Vessels besides a great number of Sloops and schooners fell down to the Hook on the 16th and 17th.
          Under these circumstances I think it safe and prudent to direct Genl pattersons Brigade to move forward tomorrow after Poors and late Learneds. I desire that you will proceed with them and take the command of the whole. You will not move beyond Harford without hearing further from me. By the time the troops arrive there, if not before, I shall know with certainty whether a total evacuation is meant.
          I recd yours last evening with your own opinion subscribed by Generals Poor and Patterson. I am Sir Your most obt Servt
          
            Go: Washington
          
        